UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: December 31, 2011 Patrick F. Quan International Growth and Income Fund P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders International Growth and Income FundSM [photo of a compass on a map] Semi-annual report for the six months ended December 31, 2011 International Growth and Income Fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2011: Lifetime Class A shares 1 year 5 years (since 10/1/08) Reflecting 5.75% maximum sales charge –12.81 % — % The total annual fund operating expense ratio was 0.89% for Class A shares as of the prospectus dated September 1, 2011. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008. In addition, the investment adviser reimbursed other fees and expenses during some of the periods shown in this report. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 28 to 31 for details. The fund’s 30-day yield for Class A shares as of January 31, 2012, reflecting the 5.75% maximum sales charge and calculated in accordance with the U.S. Securities and Exchange Commission formula, was 2.85%. Results for other share classes can be found on page 36. Investing outside the United States may be subject to risks such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: [photo of a compass on a map] International stocks ended the first half of the fiscal year sharply lower as investors became increasingly dismayed by Europe’s widening sovereign debt crisis and by some signs of economic weakness in the United States, China and Europe. Against this backdrop, International Growth and Income Fund fell 12.8% for the six months ended December 31, 2011. While we are never pleased to see a decline in the value of the fund, we take some comfort in the fact that the fund’s total return bettered the 16.8% drop of its benchmark, the MSCI ACWI (All Country World Index) ex USA. The index, which measures a broad range of developed- and developing-country stock markets, is unmanaged and its returns do not include expenses. The fund also bested its peer group, as measured by the Lipper International Funds Index, which declined 17.6%. The fund’s total return includes quarterly dividends totaling 31.9 cents a share paid during the period. Investors also received a capital gains distribution of 51.4 cents a share in December. A turbulent environment The heightened volatility that began during the fund’s previous fiscal year continued through much of the recent six-month period, as investors focused on Europe’s apparent failure to contain its worsening sovereign debt crisis. Mixed economic data from the U.S., Europe and a number of developing nations also weighed on investor sentiment. Most of the world’s stock markets suffered declines, with a number of euro zone nations registering some of the steepest. A drop in the value of the euro (the common currency of the 17 nations comprising the euro zone) versus the U.S. dollar amplified these losses for U.S. investors. [Begin Sidebar] Results at a glance For periods ended December 31, 2011, with all distributions reinvested Average annual Total returns total returns Lifetime Six months 1 year (since 10/1/2008) International Growth and Income Fund (Class A shares) –12.81
